Citation Nr: 1242833	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-15 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability, patellofemoral pain syndrome and degenerative changes.

3.  Entitlement to service connection for a left knee disability, patellofemoral pain syndrome and degenerative changes.

REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law 

WITNESSES AT HEARING ON APPEAL

Veteran and T. B. 
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 14, 1970, to March 2, 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in January 2007, the Board denied the claims of service connection for Osgood-Schlatter's disease of the right knee and of the left knee and for a back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court). 

In a Memorandum Decision, dated in December 2008, the Veterans Court vacated the Board's decision of January 2007 and remanded the case to the Board for further adjudication consistent with the decision of the Veterans Court. 

In August 2009, the Board remanded the case to the RO for additional development. 

In a decision in March 2010, the Board denied the claims of service connection for Osgood-Schlatter's disease of the right knee and of the left knee and for a back disability.  And the Board remanded the claims of service connection for right and left knee disabilities other than Osgood-Schlatter's disease to include patellofemoral pain syndrome and degenerative changes.  The Veteran then appealed the Board's decision to the Veterans Court. 





In a Memorandum Decision, dated in January 2012, the Veterans Court vacated the Board's decision, denying service connection for a back disability, and remanded the case to the Board for further adjudication consistent with the decision of the Veterans Court.  The Veterans Court affirmed the Board's decision, denying service connection for Osgood-Schlatter's disease of the right knee and of the left knee.

After the last supplemental statement of the case was issued in February 2012, the Veteran's attorney submitted statements in March 2012 and July 2012.  Also, additional service treatment records were submitted.  The service treatment records are duplicative of records already in evidence.  And it is not necessary for a new supplemental statement of the case to be issued. 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).   And the argument by the attorney does not constitute new evidence, but have been considered by the Board.

On the remanded claims of service connection for right and left knee disabilities, patellofemoral pain syndrome and degenerative changes, as the development has been completed, no further action to ensure compliance with the Board's remand directive in March 2010 is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a back disability is REMANDED to the RO.


FINDINGS OF FACT

1.  A right knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, was not affirmatively shown during service; a right knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, first diagnosed after service, is unrelated to an injury, disease, or event in service. 






2.  A left knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, was not affirmatively shown during service; a left knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  A right knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A left knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection for right and left knee disabilities, the RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2004, in May 2006, and in June 2010.  The Veteran was notified of the type of evidence necessary to substantiate a claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for assigning an effective date and for the degree of disability. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 



To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the statement of the case, dated in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

On the claims of service connection for right and left knee disabilities, the RO has obtained the service treatment records and VA records.  

The Veteran was afforded a VA examination in January 2012.  The Board has reviewed the examination report and finds it adequate, because the VA examiner considered the Veteran's history and described the current findings in sufficient and detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such condition as is recorded in examination report is to be considered as noted.  38 C.F.R. § 3.304(b).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran served on active duty from January 14, 1970, to March 2, 1970, which is less than 90 days. 

On examination for enlistment in January 1970, the Veteran provided a copy of a letter from a private physician to the examiner. 

In the letter, the private physician stated that he had examined the Veteran in December 1969 for a history of knee injuries while playing football in high school and a reinjury of the right knee while playing baseball.  According to the private physician, the Veteran described bilateral knee pain, swelling, and locking. The pertinent findings were no effusion, redness, or swelling. Flexion and extension of both knees were full and there was no instability. There was also no McMurray's sign.  There was tenderness on the lateral and medial aspects of the patella, bilaterally.  X-rays of the knees were normal.  There was no diagnosis of a knee disability. 

On the entrance examination in January 1970, the Veteran indicated that he had a "trick" or locked knee, and he complained of knee pain and popping. The examiner referred to the private physician's letter. The pertinent findings were stable knees, good range of motion, and no limitation or atrophy.  



Twelve days later the Veteran complained of bilateral knee pain, and the diagnosis was Osgood-Schlatter's disease.  X-rays showed no significant abnormality.  Later in January, the Veteran had swelling in the knees.  In February 1970, the Veteran complained of incapacitating pain in the knees. 

In February 1970, a Medical Board found that Osgood-Schlatter's disease pre-existed service and that it was not aggravated by service.  

The service treatment records contain no finding, history, or diagnosis of patellofemoral syndrome or degenerative changes, joint disease, of either knee. 

The Veteran was subsequently administratively discharged from service on the basis of a pre-existing condition, Osgood-Schlatter's disease.

After service, private medical records, dated in March 1998, from T.J.O., M.D., show that the Veteran was diagnosed with chondromalacia of the right knee and a torn medial meniscus of the right knee.  X-rays were normal. 

In December 2003, the Veteran filed a claim of service connection for Osgood Schlatter's disease of each knee. 

On VA examination in July 2004, the diagnosis was patellofemoral syndrome of the knees.  X-rays showed mild degenerative changes. 

In November 2005, a private physician, C.J.G., M.D., stated that the Veteran's bilateral knee pain was more likely secondary to bilateral chondromalacia of the patella.   The private physician referred to the earlier history of a torn medial meniscus of the right knee in 1998, but noted that an MRI of the knee did not show a meniscal tear. 





On VA examination in January 2006, the VA examiner reported that X-rays showed osteoarthritis in each knee, which was most likely a result of age.  The VA examiner expressed the opinion that the present knee pain was not the result of the Osgood-Schlatter's disease in service. 

VA records, dated in 2008 and 2009, show that the Veteran received treatment, including injections, for bilateral knee degenerative joint disease, which was confirmed by X-ray.  An MRI of the left knee in February 2009 showed a small amount of joint effusion and a Baker's cyst.  There was no ligament or meniscal injury. 

On VA examination in October 2009, the diagnosis was mild degenerative changes of the medial compartment and patellofemoral compartment of each knee.  No opinion on etiology was provided. 

In November 2009, a friend of the Veteran since childhood stated that growing up the Veteran played sports and that between 1971 and 1974 he drove the Veteran to treatment and that the Veteran told him that he had bad knees.  In December 2009, the Veteran's mother stated that as a child the Veteran was active in baseball, basketball, swimming, track and football.  He did not have serious injuries before service, and during service he wrote home that he hurt his knees running and marching.  In December 2009, the Veteran's spouse stated that she met the Veteran in 1980, and that he had been seen by an orthopedist who recommended that the Veteran have surgery on his knees and feet and that the knee problems were from an old injury.  She stated that private medical records from 1970 to 1980 were shredded and that after 1981 the Veteran was self-employed and that the Veteran could not afford health insurance and therefore the Veteran did not seek medical treatment for his knees.

In January 2012, on VA examination, the Veteran stated that he ran before service without any difficulty and that he was misdiagnosed with Osgood-Schlatter's disease in service.  


The VA examiner stated that the Veteran currently had degenerative joint disease of each knee and patellofemoral pain syndrome, which were diagnosed 28 years after service.  According to the medical literature, the VA examiner stated that degenerative joint disease was most likely due to aging, overweight, and genetic predisposition and that there was no correlation between degenerative joint disease and Osgood-Schlatter's disease.  

As for patellofemoral pain syndrome, the VA examiner stated the terms patellofemoral pain syndrome and chondromalacia of the patella are used to describe the same condition, that is, anterior knee pain due to overuse, involving the patellofemoral region.  

The VA examiner then expressed the opinion that the currently degenerative joint disease of each knee and patellofemoral pain syndrome were less likely as not caused by service.

Analysis 

Presumption of Soundness

Although Osgood-Schlatter's disease pre-existed service, no other knee abnormality was noted on entrance examination, and the Veteran is presumed to have been in sound condition as to patellofemoral pain syndrome and degenerative changes or joint disease of each knee. 

The Veterans Court has affirmed the Board's previous decision, denying service connection for Osgood-Schlatter's disease.







38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

Although the service treatment records show that the Veteran was treated for knee pain, which was associated with Osgood-Schlatter's disease, neither patellofemoral pain syndrome nor degenerative changes, joint disease, of each knee was affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Although neither patellofemoral pain syndrome nor degenerative changes, joint disease, of each knee was affirmatively shown to have been present in service, the Veteran is competent to describe knee pain, which was documented in service and since service, which are in the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.).




Patellofemoral pain syndrome and degenerative changes, joint disease, of each are not conditions under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe knee symptoms, which are in the realm of his personal experience, the presence or diagnosis of patellofemoral pain syndrome and degenerative changes, joint disease, of each knee cannot be made by the Veteran as a lay person based on mere personal observation as the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of patellofemoral pain syndrome and degenerative changes, joint disease, of each knee. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of patellofemoral pain syndrome and degenerative changes, joint disease, of each knee in service, 




the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of patellofemoral pain syndrome or chondromalacia before 1998 or of degenerative changes or joint disease by X-ray before 2004.  And the Veteran has not submitted any evidence from a medical professional that associates the history of knee pain in service or since service to an injury or disease in service. 

To the extent the Veteran has expressed the opinion that his present knee disabilities are related to service, including his opinion that his knee symptoms were misdiagnosed in service, the Veteran's opinion as a lay person is limited to inferences that are based on his perception and does not require specialized knowledge, education, or training.  

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of patellofemoral pain syndrome or degenerative changes or joint disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current knee disabilities and service.  Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current knee disabilities and service.   

As the Veteran's statements are not competent evidence, the Board need not address credibility.




As the entries in the service treatment records were insufficient to identify or to diagnose patellofemoral pain syndrome and degenerative changes or joint disease and as there was insufficient observation to establish chronicity at the time, less than 90 days of active duty, chronicity in service was not adequately supported by the evidence of record.  

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(b) (Continuity of Symptomatology) 

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service).

Although the Veteran asserts that he has had knee pain since service, which he is competent to describe as symptoms of pain are within the realm of the Veteran's personal experience, as it does not necessarily follow that there is a relationship between the current knee disabilities and the continuity of symptomatology the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent to establish. 





To the extent the Veteran's lay statements are expressions of a causal relationship between the current knee disabilities and the continuity of symptoms, as the Veteran's lay statements are an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  

The question is whether the Veteran is competent to render such an opinion, that is, an opinion on whether there is a nexus or causal relationship between the current knee disabilities and the continuity of symptomatology.

As previously explained the Veteran as a lay person is not competent to identify or to diagnose patellofemoral pain syndrome and degenerative changes or joint disease based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current knee disabilities and the continuity of symptoms that he avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the current knee disabilities and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).




38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained in addressing chronicity, there is no competent medical evidence of a patellofemoral pain syndrome or chondromalacia before 1998 or of degenerative changes or joint disease by X-ray before 2004.  And as the Veteran did not have more than 90 days of active duty, the one-year presumptive period for degenerative changes or joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 do not apply.  

And the Veteran has not submitted any competent medical evidence that the in-service symptoms support the postservice diagnosis of patellofemoral pain syndrome or chondromalacia or of degenerative changes or joint disease.   See Jandreau at 1376-77. 

The Veteran does assert that his current knee disabilities are related to service.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  As previously explained the Veteran as a lay person is not competent to diagnose patellofemoral pain syndrome or chondromalacia or of degenerative changes or joint disease based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current knee disabilities and service. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the current knee disabilities and service.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 




As for the lay statement of a friend of the Veteran since childhood stated that that between 1971 and 1974 he drove the Veteran to treatment and that the Veteran told him that he had bad knees; of the Veteran's mother, who stated that during service the Veteran wrote home that he hurt his knees running and marching; and of the Veteran's spouse, who stated that that private medical records from 1970 to 1980 were shredded and that after 1981 the Veteran was self-employed and he could not afford health insurance and did not seek medical treatment, the lay statements are competent evidence to the extent that the statements reflect their personal observations, but the statements are not competent evidence on the question of nexus between the current knee disabilities and an injury or disease in service either on the basis of continuity of symptomatology or of the initial postservice diagnosis, which in this case requires competent medical evidence to establish service connection.  

As the lay statements are not competent evidence, the lay statements cannot be considered as competent evidence favorable to claim.

Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or of causation or etiology, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The competent medical evidence of record consists of the findings or the opinions of private and VA medical professionals, who are qualified through education, training, or experience to diagnose and to offer a medical opinion. 





As for the diagnosis of T.J.O., M.D., while the diagnosis of chondromalacia goes to the question of a post-service disability, the diagnosis has no probative value on either the onset of chondromalacia in service or an otherwise nexus to service. 

As for the opinion of C.J.G., M.D., that the Veteran's bilateral knee pain was more likely secondary to bilateral chondromalacia of the patella, the opinion has no probative value on either the onset of chondromalacia in service or an otherwise nexus to service.   

As for the opinion of the VA examiner, who conducted the examination in January 2006, that X-rays showed osteoarthritis, degenerative changes or joint disease, in each knee, which was most likely a result of age, the opinion does have probative value of the question of the cause of postservice degenerative changes or joint disease, which opposes rather than supports the claim.

As for the opinion of the VA examiner, who conducted the examination in 
January 2012, citing to a review of the medical literature, that degenerative joint disease was most likely due to aging, overweight, and genetic predisposition and that there was no correlation between degenerative joint disease and Osgood-Schlatter's disease and that the degenerative joint disease of each knee and patellofemoral pain syndrome were less likely as not caused by service.  The Board finds that the opinion does have probative value of the question of the causation, which opposes rather than supports the claim.   

The finds that the VA medical opinion is persuasive evidence, which opposes, rather than supports the claim as the medical opinion is e based on sufficient facts of the case, and VA examiners applied medical principles to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 


As there is no medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on chronicity, continuity of symptomatology, and post-service diagnosis are not competent evidence, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, is denied. 

Service connection for a left knee disability, patellofemoral pain syndrome and degenerative changes or joint disease, is denied.


REMAND

On the claim of service connection for a back disability, since the Veteran was last examined by VA in October 2009, the Veteran has submitted additional competent lay evidence.  

As the evidence of record is insufficient to decide the claim under the applicable theories of service connection, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) 



that the current degenerative disc disease of the lumbar spine is related to an injury, disease, or event in service.  

In formulating an opinion, the VA examiner is asked to consider these facts:

On enlistment examination in January 1970, the Veteran gave a history of back trouble.  The examiner noted low back strain with no limitation.  About three weeks later, the Veteran complained of back pain.  X-rays were normal.  In February 1970, the Veteran complained of back pain on a couple of occasions. 

After service, on VA examination in July 2004, the Veteran stated that during service he experienced a pop in his back, resulting in back pain.  X-rays revealed degenerative changes of the lower lumbar spine.   

On VA examination in October 2009, mild degenerative disc disease, L4-5 and L5-S1, was noted. 

In addition to his own statements, in December 2009, the Veteran submitted lay statements from a childhood friend, his mother and his spouse, that suggests that the Veteran has had back pain since service.  



The VA examiner is also asked to consider that the lay statements are competent evidence in describing symptoms, regardless of the lack of contemporaneous medical evidence. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes for the current low back disability unrelated to the symptoms in service, please identify the other potential etiologies, when the events in service are not more likely than any other etiology to cause the current low back disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review. 

2.  After the development has been completed, adjudicate the claim of service connection for a back disability.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


